Citation Nr: 0116961	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  92-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to recognition of the veteran's son, JH, as the 
"child" of the veteran, on the basis that he was incapable 
of self-support prior to his 18th birthday.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that the veteran's child, JH, was not shown to 
have been permanently incapable of self-support at the date 
of attaining the age of 18 years.  In January 1993, July 
1995, and July 1998, the Board remanded this matter to the RO 
for further development.  It is noted that the veteran had 
initially requested a hearing before the Board in Washington, 
D.C., which was scheduled for August 1992; however, in July 
1992, he contacted the RO and canceled this hearing. 

The Board points out that during the course of this appeal, 
the claims folder was transferred to the RO in Los Angeles, 
California, and a hearing was held there in January 1997.  


FINDINGS OF FACT

1.  The veteran's son, JH, attained the age of 18 on May [redacted], 
1991.

2.  At that time, JH had completed his high school education; 
prior and subsequent to that time, he took college courses.  

3.  JH was diagnosed with psychiatric disability in 1990 and 
1991. 

4.  The evidence does not demonstrate that JH was permanently 
incapable of self-support due to mental or physical defect 
when he reached the age of 18 years.



CONCLUSION OF LAW

The veteran's son, JH, was not permanently incapable of self-
support prior to attaining the age of 18 years, and may not 
be recognized as the helpless child of the veteran.  
38 U.S.C.A. § 101(4)(A) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.57, 3.356 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision, 
Statement of the Case, and supplemental statements of the 
case, issued during the pendency of the appeal, as well as 
the above referenced three prior remands of this matter, the 
veteran and his representative were given notice of the 
information and medical evidence necessary to substantiate 
the claim.  The RO has made reasonable efforts - as reflected 
by copies of numerous letters associated with the claims 
folder - to obtain relevant records, including those 
identified by the veteran.  For example, as recently as 
December 2000, the RO sent a letter to the veteran (with a 
copy sent to his representative) requesting JH's current 
address, marital status, and employment status, and informed 
him that they needed his assistance as they were unable to 
gather certain evidence (school transcripts) without JH's 
authorization.  The RO received correspondence from the 
veteran subsequent to this letter, however, this 
correspondence did not specifically respond to the RO request 
for assistance.  

As well, per Board and RO requests, the veteran's son had 
been previously scheduled for VA examinations, but (through 
the veteran) refused to attend these examinations.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran in this case.  
Therefore, further development and further expending of VA's 
resources is not warranted.  Accordingly, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C. § 5103A, 5107).


Factual Background

The veteran and his representative assert that the veteran's 
son, JH, was and is incapable of self-support as a result of 
mental illness, and as such, is the helpless child of the 
veteran.  The evidence indicates that JH is indeed the son of 
the veteran and was born on May [redacted], 1973 (and therefore 
reached the age of 18 on May [redacted], 1991). 

Of record is a report from Family Services Association 
(Family Services) which indicates that JH was seen there in 
September 1989 and was diagnosed with dysthymia, primary 
type, moderate in degree; a Global Assessment of Functioning 
Scale (GAF Scale) score of 55 was noted.  JH was brought in 
by his parents due concern about his behavior, particularly 
that he had appeared to be intermittently depressed for 
several years.  The examiner indicated that JH exhibited no 
dangerous behavior at the time, that he appeared oriented to 
time, place, and person, and there was no indication of a 
thought or perceptual disorder.  

The evidence further reflects that JH was seen at a Kaiser 
Permanente facility (Kaiser) for therapy sessions in March, 
April , and May 1991, due to his parents concern over his 
social isolation and obsessive studying, and because they 
thought he was depressed.  He was diagnosed with a schizoid 
personality disorder or questionable schizophrenia or 
schizotypal disorder, but was not prescribed medication as it 
was determined that he was not depressed or psychotic.  In an 
October 1991 letter, a Licensed Clinical Social Worker (LCSW) 
at Kaiser indicated that the veteran's son appeared to 
experience little personal distress although his parents 
remained concerned and worried at times.  

In an October 1991 letter, William T. Marshall, Ph.D., 
M.F.C.T., noted that JH had been evaluated by him and the 
above mentioned LCSW for treatment of severe psychiatric 
symptomatology.  Dr. Marshall stated that JH then had a need 
for intensive psychotherapy and psychopharmacology.  

In March 1992 JH was again seen at Kaiser and was diagnosed 
with headaches of questionable etiology, and probable 
schizophrenia.  An magnetic resonance imaging (MRI) study 
ruled out lesions on the brain.  A neurologic evaluation 
conducted a week later resulted in a diagnosis of mental 
illness with no neurologic disease.   

JH was also seen at Family Services in March 1992 and was 
diagnosed with severe paranoid schizophrenia, residual phase, 
nonstable type, subchronic.  It was noted that he has carried 
a diagnosis of schizophrenia for the prior five months and 
has been on anti-psychotic medication and calming 
tranquilizers since late December 1991.

Records from California's Department of Social Services 
(Social Services) have been associated with the claims 
folder, and include a questionnaire filled out by JH's 
cousin, dated in July 1992.  In it, she indicates that JH had 
sleep difficulty, took medication daily, was very withdrawn, 
read quite a bit, was anxious, and went places alone or with 
his father.  Among these records are excerpts (apparently) 
from JH's journal, dated in April 1992.  

JH was again seen at Family Services in July 1992, and was 
noted to be medicated and demonstrating schizophrenic 
symptoms during the session.  

JH's high school transcript has been associated with the 
record.  The transcript indicates that he completed high 
school in June 1990 after finishing the 11th grade.  
Thereafter, he took some courses at a local community 
college, the transcript of which is also of record.  He was 
enrolled in this community college from June through August 
1990, from September 1991 through January 1991, and from 
February 1991 to June 1991; during the latter period, he 
withdrew from the two classes he was then taking (according 
to documentation received from the veteran in May 1992, he 
withdrew in May 1991).

The Board notes that in July 1991 the veteran was awarded 
retroactive compensation for JH, as he was then a child over 
the age of 18 (and under 23 years of age) who was attending 
school.  See 38 C.F.R. §§ 3.4(b)(2), 3.57(a)(1)(iii) (2000).  
The veteran had applied for this additional award in April 
1991, noting JH's attendance at the community college.  

The Board notes that of record are letters dated in April  
and May 1990 from various colleges expressing an interest in 
JH.

More recent documentation (specifically, VA Form 21-674, 
received in February 1995, and a VA Form 21-8960, received in 
April 1996) reflects that JH went on to attend a junior 
college (an institution different than the community college) 
from February August 1994 to June 1996, and apparently 
thereafter.  

During the January 1997 RO hearing, the veteran testified 
that his son was born with premorbid schizophrenia and has 
suffered for many years due to this disorder.  The veteran 
noted that JH was very smart academically speaking, but 
essentially has different personalities from day to day.  He 
noted that JH was then attending a four year college in 
Massachusetts after spending two years at the above 
referenced junior college.  The veteran testified that JH 
appears to have something wrong with his spine and that he 
has to walk on the toes of his right foot as he is unable to 
put the foot flat on the ground.  The veteran noted that his 
son has refused treatment, and that he has also refused to 
attend scheduled VA psychiatric examinations.  

The veteran further testified that on an occasion in December 
1990, he observed JH pacing the floor of their residence with 
his hands on his head complaining of severe pain.  He noted 
that he rushed JH to Kaiser where he was initially put on 
medication to calm down, and for the next year and half 
suffered and "did not do anything" (see page five of the 
hearing transcript).  The veteran testified that it was then 
that the family moved to Los Angeles, California, and JH got 
into a group program, found a part-time job, and continued 
his education (he left the job after a few years as it was 
interfering with his studies).  

Finally, a VA field examination was conducted in December 
1999, the report of which indicates that the examiner visited 
the veteran at his residence and was informed by him that he 
had submitted all requested information related to his son, 
whom he noted did not live with him.  


Analysis

Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect. 38 U.S.C.A. 
§ 101(4)(A) (West 1991 & Supp. 2000); 38 C.F.R. §§  3.57, 
3.356 (2000).  Regulations state that  child must be shown to 
be permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18. 
Dobson v. Brown, 4 Vet. App. 443, 445 (1996).  The issue is 
one of fact premised on competent evidence in the individual 
case.  38 C.F.R. § 3.356(a),(b) (2000); Bledsoe v. Derwinski, 
1 Vet. App. 32, 33 (1990).  In Dobson, the United States 
Court of Appeals for Veterans Claims (then the United States 
Court of Veterans Appeals, hereinafter the Court) held that a 
person may qualify as a "child" under the pertinent legal 
framework if he or she is shown to have been permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  
Essentially, the focus of the analysis is on the child's 
condition at the time of his or her 18th birthday.

To establish entitlement to the benefits sought, various 
factors under 38 C.F.R. § 3.356(b)(3) (2000) are for 
consideration.  Employment of a child prior or subsequent to 
the delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raise some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.

The Board does not dispute assertions by the veteran to the 
effect that JH experienced psychiatric difficulty as early as 
1990, and notes that JH was attending therapy at Kaiser, 
including at or around the time of his 18th birthday.  
Further, it appears that around this time he withdrew from 
college courses he had been taking.  

However, the evidence of record demonstrates that JH had also 
attended community and junior college both prior and 
subsequent to his 18th birthday, with apparent success; and, 
the most recent, relevant, evidence of record (again, despite 
requests by the RO, the veteran has failed to provide 
evidence such as JH's current address, marital status, and 
employment status) reflects that JH was attending a four year 
college in Massachusetts.  

A review of the record discloses that, prior to age 18, JH 
was variously diagnosed with dysthymia, a schizoid 
personality, and questionable schizophrenia, these disorders 
were found to be, essentially, moderate in degree, and there 
is no indication from the objective medical evidence cited 
above that the symptoms of the JH's psychiatric difficulty 
rendered him permanently incapable of self-support at age 18.  
For example, there is no objective evidence that disability 
confined him to his residence or a medical facility, and it 
did not preclude him from completing high school before his 
18th birthday.

The preponderance of the evidence demonstrates that JH was 
not a helpless child at the time of attaining age 18 within 
the meaning of the applicable law and regulations, and as 
such, the appeal is denied.


							(CONTINUED ON NEXT PAGE)

ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

